In his motion for a rehearing appellant asserts that we erred in the original disposition of this case, because the opinion is contrary to the law and facts. This motion is too general in this: that it fails to point out wherein the opinion is contrary to the facts and the law. However, we have again reviewed the record and remain of the opinion that the case was properly disposed of on the original submission.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.